Filed 4/15/21 In re M.C. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

 In re M.C., A Person Coming                                 B308713
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                          Los Angeles County
 DEPARTMENT OF                                               Super. Ct. No.
 CHILDREN AND FAMILY                                         20CCJP03136 B
 SERVICES,

        Plaintiff and Respondent,

        v.

 JOSHUA C.,

        Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Emma Castro, Judge Pro Tempore.
Affirmed.
      Ernesto Paz Rey, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Kimberly Roura, Deputy County
Counsel, for Plaintiff and Respondent.
            _______________________________________
                         INTRODUCTION

      Joshua C. (father) appeals from the juvenile court’s
informal supervision order issued after the court found he and
Melissa G. (mother) medically neglected their infant daughter.
On appeal, father argues insufficient evidence supports the
court’s jurisdiction finding. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      Mother and father have two children. Their son was born in
July 2018, and their daughter was born in August 2019.1 Their
daughter was born premature and spent the first several months
of her life in the neonatal intensive care unit (NICU). She was
diagnosed with clubfeet and needed a gastrostomy tube (G-Tube)
inserted through her stomach because she had difficulty
ingesting food orally.
      When their daughter was discharged from the NICU, the
parents were provided a list of doctors and specialists with whom
they were supposed to follow-up for their daughter’s treatment.
According to the child’s occupational therapist, the parents were
specifically instructed to make appointments with the doctor who
installed the G-Tube, a neurologist, and an orthopedic therapist.
      In May 2020, the occupational therapist reported that the
parents failed to schedule, and failed to attend several scheduled,
follow-up appointments for their daughter. Although their
daughter hadn’t needed the G-Tube since January, the parents
missed an appointment to have the tube removed and never
rescheduled. The parents also weren’t taking their daughter to a


1 To preserve their privacy, we refer to the children as “son” and
“daughter.”




                                    2
specialist to have the G-Tube cleaned and assessed frequently
enough. According to the therapist, when a child has a G-Tube,
she needs to be under close observation on a regular basis. The
therapist was concerned that the area around the tube could
become infected if the parents weren’t properly cleaning and
maintaining the tube.
       The parents also never followed through with appointments
at a high-risk developmental clinic, a regional center, and
another clinic for developmental assessment, they missed an
appointment with a neurologist, and they never scheduled an
appointment with an orthopedic doctor. The parents didn’t
schedule appointments with a pediatric surgeon and another
medical group because those specialists were listed on the second
page of recommended providers and the parents only looked at
the first page. The parents also hadn’t taken their daughter to
see her pediatrician since January.
       Mother blamed the doctors’ offices and the family’s
insurance provider for making it “hard” to schedule
appointments. The occupational therapist reported, however, that
mother had yet to designate a primary care doctor through the
family’s insurance provider, which was causing “authorization
issues.” And, according to a staff member at the pediatrician’s
office, the child’s authorizations to see other specialists had
expired because the parents hadn’t taken their daughter to see
the pediatrician recently. The parents needed to take the child to
the pediatrician so that the doctor could re-issue the referrals as
“urgent.” The staff member offered to schedule appointments for
the daughter, but mother declined, claiming she would do it
herself. The staff member never heard back from mother.




                                3
        Mother claimed it was difficult to schedule and attend
appointments for her daughter because the family was going
through hard times. Father had recently lost his job, so mother
had to work part time. The family only had one car, which made
it difficult for the parents to get to work and take their daughter
to her appointments. And, although the child’s orthopedic
therapist wanted to conduct remote sessions with the parents
because of COVID-19 restrictions, the parents’ computer didn’t
work at the time.
        A public health nurse interviewed mother and father.
Mother and father did foot exercises with their daughter every
day, and mother cleaned the G-Tube at every changing. The
nurse observed, however, that mother had difficulty finding
supplies to clean the tube and that she had to dig in her closet to
find one tube of cream and one swab. According to father, they
ran out of food supplies for their daughter’s G-Tube and were
unable to reach a doctor, so they tried feeding her with a bottle,
which worked.
        The nurse also noticed the area around the daughter’s G-
Tube looked infected and urged the parents to have it checked
out. The parents told the nurse that about two months earlier,
the area around the tube had blistered and oozed puss, but father
claimed the emergency room doctor told him that was “normal.”
        In mid-May 2020, after the Department of Children and
Family Services (Department) contacted the family, mother took
her daughter to the pediatrician, who issued new authorizations
for the child to see specialists. After seeing the pediatrician,
mother scheduled an appointment with a gastroenterologist, and
she was waiting for authorizations for an appointment with a
neurologist. The daughter’s authorizations to see the




                                 4
occupational therapist had expired, however, because mother still
had yet to designate a primary care doctor for her daughter.
       In early June 2020, mother took her daughter to an
appointment with a pediatric gastroenterologist. The doctor
removed the child’s G-Tube and, according to mother, the child
was doing “really great.”
       In mid-June 2020, the Department filed a petition on
behalf of the children. The petition alleged the parents medically
neglected their daughter by missing, or failing to schedule,
several medical appointments. The petition alleged the parents’
neglect placed both children at risk of serious physical harm
(Welf. & Inst. Code,2 § 300, subds. (b) & (j); B-1 and J-1
allegations).
       At the initial hearing on the petition, the court found father
was the children’s presumed parent. The court also found the
petition alleged a prima facie case under section 300,
subdivisions (b) and (j) and released the children to their parents’
custody. The court ordered the daughter to be assessed by the
public health nurse and the regional center, and it ordered the
Department to provide the family with transportation assistance.
       One of the Department’s social workers visited the family’s
home in August 2020. The daughter appeared healthy and clean,
and she was bonding with father. The home was clean and well-
stocked, and the social worker didn’t observe any dangerous
conditions.
       Mother denied neglecting her daughter and blamed the
Department for making her and father look bad. She claimed it


2All undesignated statutory references are to the Welfare and
Institutions Code.




                                  5
was difficult being a parent of two, especially because she and her
daughter were struggling with their own health issues. After
giving birth to her daughter, mother had a hysterectomy and was
on dialysis, and the family’s car recently broke down.
      Mother and father denied missing an appointment with a
G-Tube specialist in January, claiming they were never told
when their daughter needed to have the tube removed. Mother
also blamed missing other appointments on miscommunications
between her daughter’s doctors and those in charge of issuing
authorizations for the child to see specialists. According to father,
when they tried to make appointments with specialists the phone
numbers either didn’t work or the parents were redirected to
other offices. Although the Department offered to pay for the
parents to use public transportation to take their daughter to her
appointments, mother declined because the “buses are not clean
for her children to ride on them.”
      Mother took her daughter to the primary care doctor in late
August 2020. According to the doctor, the daughter’s feet “no
longer look like ‘club feet.’ ” Mother still had yet to follow up with
an orthopedic doctor, however. The primary care doctor told the
Department that it took mother a while “to get on top” of
scheduling appointments for her daughter, “at least until the
Department became involved.”
      A social worker with the High Risk Infant Follow Up Clinic
updated the Department on the parents’ progress in maintaining
appointments for their daughter. Before the Department became
involved, the parents had missed about 42 percent of their child’s
appointments. In June 2020, the parents attended a remote high-
risk appointment. They missed a neurology appointment in late
June but rescheduled and attended the new appointment a




                                  6
couple of weeks later. The parents also missed two appointments
with an orthopedic doctor in August 2020, but they scheduled a
new appointment for early September. The parents also
scheduled an appointment with a gastroenterologist for a few
days after the orthopedic appointment.
      According to a representative from the South Central Los
Angeles Regional Center, the daughter was eligible for services
through the center. The parents opted not to participate,
however. According to the representative, the program requires
voluntary participation by a child’s parents.
      In October 2020, the court held the jurisdiction hearing.
The court sustained the B-1 allegation as to the daughter, struck
language from that allegation that the parents’ conduct placed
the son at risk of harm, and dismissed the J-1 allegation.
      In sustaining the B-1 allegation, the court explained that
the parents’ failure to follow through on medical appointments
could impede their daughter’s ability to walk without difficulty
for the rest of her life. Instead of declaring the daughter a
dependent, the court ordered the parents to participate in
informal services under the Department’s supervision (§ 360,
subd. (b)). Specifically, the court ordered the parents to comply
with all medical appointments and recommendations for the
daughter, follow through on a regional center referral, and attend
developmentally appropriate parenting programs.
      Father appeals.3




3The informal supervision order under section 360, subdivision (b) is
appealable as a disposition order. (See In re Adam D. (2010) 183
Cal.App.4th 1250, 1261.)




                                   7
                          DISCUSSION

       Father contends insufficient evidence supports the court’s
jurisdiction finding under section 300, subdivision (b). We
disagree.
       “Section 300, subdivision (b)(1), authorizes a juvenile court
to exercise dependency jurisdiction over a child if the ‘child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent ... to adequately supervise or protect
the child … .’ ” (In re E.E. (2020) 49 Cal.App.5th 195, 205, italics
removed.) Subdivision (b)(1) requires only that a parent has
failed or is unable to adequately supervise or protect her child; it
does not require negligent or culpable conduct by the parent. (In
re R.T. (2017) 3 Cal.5th 622, 629 (R.T.).)
       “The juvenile court need not wait until a child is seriously
injured to assume jurisdiction if there is evidence that the child is
at risk of future harm from the parent’s negligent conduct.
[Citation.]” (In re Yolanda L. (2017) 7 Cal.App.5th 987, 993
(Yolanda L.).) The court may consider past events as an indicator
of whether the child faces a current risk of harm because “[a]
parent’s past conduct is a good predictor of future behavior.” (In
re T.V. (2013) 217 Cal.App.4th 126, 133.) A parent’s denial of
wrongdoing or failure to recognize the negative impact of her
conduct is also relevant to determining risk under section 300.
(In re A.F. (2016) 3 Cal.App.5th 283, 293 (A.F.).) To show the
child faces a risk of harm at the time of the jurisdiction hearing,
there “must be some reason beyond mere speculation to believe
the alleged conduct will recur. [Citation.]” (In re James R. (2009)
176 Cal.App.4th 129, 136.)




                                 8
       We review a juvenile court’s jurisdiction finding for
substantial evidence. (In re I.J. (2013) 56 Cal.4th 766, 773.) We
will affirm the finding if it is supported by evidence that is
reasonable, credible, and of solid value. (In re R.V. (2012) 208
Cal.App.4th 837, 843.) “ ‘[W]e look to see if substantial evidence,
contradicted or uncontradicted, supports [the court’s findings].
[Citation.] In making this determination, we draw all reasonable
inferences from the evidence to support the findings and orders of
the dependency court; we review the record in the light most
favorable to the court’s determinations; and we note that issues
of fact and credibility are the province of the trial court.’
[Citations.]” (R.T., supra, 3 Cal.5th at p. 633.) “The appellant has
the burden of showing there is no evidence of a sufficiently
substantial nature to support the findings or order.” (In re R.V.,
at p. 843.)
       Substantial evidence supports the court’s finding that the
parents’ failure to schedule and take their daughter to numerous
appointments with specialists placed the child at risk of serious
harm. The parents were aware that their daughter had
significant medical and developmental issues when she was
discharged from the NICU. The occupational therapist stressed
to the parents that their daughter was considered a “high-risk
infant” and that they needed to continue taking her to see
specialists after leaving the hospital. To that end, the parents
were provided a list of referrals for numerous specialists that
needed to treat and monitor their daughter, including the
gastroenterologist who installed her G-Tube and an orthopedic
therapist.
       The parents failed to follow through on most of the
referrals. Between January and May 2020, they took their




                                 9
daughter to only one appointment with her pediatrician. They
didn’t take her to the gastroenterologist to have the G-Tube
removed until June, even though she hadn’t needed the device
since January. They never took her to an orthopedic doctor, even
though they were advised to do so and were aware that she was
diagnosed with clubfeet. As mother acknowledged, the parents
failed to schedule appointments with several other specialists
because they neglected to thoroughly read the list of referrals
they were provided when their daughter was discharged from the
hospital.
       It was not until the Department contacted the family in
May 2020, about half a year after their daughter was discharged,
that the parents began showing any initiative to take her to see
the recommended specialists. Fortunately, it appears the child
has yet to suffer any serious harm as a result of the parents’
neglect. But that doesn’t negate the long-term health and
developmental risks the parents created for their daughter by
failing to ensure she received regular monitoring and treatment
through the recommended specialists. (See Yolanda L., supra, 7
Cal.App.5th at p. 993 [juvenile court doesn’t need to wait until a
child suffers actual harm before assuming jurisdiction].)
       While the parents began taking their daughter to more
appointments after the Department intervened, they continued to
lag. For example, the parents missed and had to reschedule
appointments with their daughter’s neurologist and orthopedic
doctor in June and August 2020. And despite the court ordering
the daughter to be assessed by the regional center, the parents
opted not to participate in any services, even though the agency
determined the child was eligible to receive them.




                               10
       Most importantly, the parents refused to accept any
responsibility for neglecting to follow through on scheduling
appointments with, and taking their daughter to see, the
recommended specialists after she was released from the NICU,
blaming the Department, the doctors’ offices, and the family’s
insurance provider for the delay. (A.F., supra, 3 Cal.App.5th at p.
293 [parent’s failure to acknowledge impact of her neglectful
conduct supports finding that her child continues to face risk of
harm].) But, as the daughter’s occupational therapist reported,
much of the delay in obtaining authorizations for the child to
meet with specialists was caused by the parents’ neglect. For
instance, the parents failed to designate a primary care physician
for the child, which they needed to do before their insurance
provider could authorize their daughter to see many of the
specialists. The parents failed to regularly take their daughter to
see her pediatrician, causing that doctor’s authorizations to see
other specialists to expire. And, as we just noted, the parents
failed to read the entire list of recommended specialists, not
noticing that there were several specialists listed on a second
page that they never saw until the public health nurse brought it
to their attention. While we are sympathetic to the difficult
circumstances the parents have endured since their daughter was
born, those difficulties do not override the importance of ensuring
their child receives the treatment and services necessary to her
healthy development.
       In short, it was reasonable for the court to find that, at the
time of the jurisdiction hearing, there continued to be a risk that
the parents would not ensure their daughter received the
treatment she needed without the Department’s supervision and
assistance.




                                 11
                           DISPOSITION

       The juvenile court’s informal supervision order is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                LAVIN, Acting P. J.
WE CONCUR:




       EGERTON, J.



       ADAMS, J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                   12